This appeal is from a final decree in a mortgage foreclosure. To reverse said final decree, appellant relies on one question, viz.: May the plaintiff, three months subsequent to the time the cause is at issue on bill and answer, ignore Section 38 of the 1931 Chancery Act and file a motion to strike portions of and to dismiss defendant's answer?
The record has been examined and the error complained of is one of procedure that was not attacked in the lower court and on which that court did not have a chance to rule. For that reason, it is not property here but if it were the record reveals that plaintiffs filed their amended bill on February 21, 1938; that on March 7 following, they filed their answer to the amended bill and on March 15, plaintiffs filed their motion to strike parts of the answer of defendants. When these facts are considered, there is no basis for the question relied on.
The appeal is therefore without merit so the decree appealed from is affirmed.
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur. *Page 495 
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.